DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Matthew R. Weaver on 6/23/2022.
The application has been amended as follows: 

Claim 1, lines 25, a -- , -- has been entered after the word “pump”.

Claim 1, line 26, a -- , -- has been entered after the word “column”.

Claim 1, lines 30, a -- , -- has been entered after the word “desubcooler”.

Claim 1, line 31, a -- , -- has been entered after the term “compressed liquid oxygen stream”.

Claim 14, lines 25, a -- , -- has been entered after the word “valve”.

Claim 14, line 26, a -- , -- has been entered after the word “column”.

Claim 14, lines 30, a -- , -- has been entered after the word “cooling”.

Claim 14, line 31, a -- , -- has been entered after the term “compressed liquid oxygen stream”.

Claim 17, line 2, the term “subcooled xenon and/or krypton-lean liquid oxygen” has been changed to --the subcooled xenon and/or krypton-lean liquid oxygen--.

Allowable Subject Matter
Claims 1, 2, 4 and 6-22 are allowed.
The prior art, when taken as a whole, neither anticipates nor renders prima facie obvious the claimed invention as recited in at least claim(s) 1, 2, 4 and 6-13. There are no prior art teachings that would otherwise supplement or substitute the teachings of Agrawal et al. (US 5,122,173) to arrive at the claimed invention. The prior art fails to teach the arrangement of for “compressing the low-pressure liquid oxygen stream in a pump, to a pressure greater than the operating pressure of the rare qas recovery column, forming a compressed liquid oxvgen stream; warming the compressed liquid oxygen stream by indirect heat exchange in a desubcooler to form the liquid oxygen feed; and 2 of 7Appl. No. 16/718,978 passing the condensed liquid oxygen to the desubcooler, and cooling by indirect heat exchange with the compressed liquid oxygen stream, to produce a subcooled xenon and/or krypton-lean liquid oxygen; wherein the rare qas recovery column is operated at an operating pressure of between 5 to 25 bara.” as claimed. Although other prior art teachings, such as Find (US 2013/0152628), and Cheung (US 4,574,006) provide support for “passing the xenon and krypton-lean gaseous oxygen stream directly through a cold compressor forming a cold compressed oxygen stream; passing the cold compressed oxygen stream through the reboiler producing condensed liquid oxygen by indirect heat exchange with the reboiler liquid in the reboiling zone; and removing the condensed liquid from the rare gas recovery system as xenon and/or krypton-lean liquid oxygen”, neither of said teachings provide support nor motivation for “compressing the low-pressure liquid oxygen stream in a pump, to a pressure greater than the operating pressure of the rare qas recovery column, forming a compressed liquid oxvgen stream; warming the compressed liquid oxygen stream by indirect heat exchange in a desubcooler to form the liquid oxygen feed; and 2 of 7Appl. No. 16/718,978 passing the condensed liquid oxygen to the desubcooler, and cooling by indirect heat exchange with the compressed liquid oxygen stream, to produce a subcooled xenon and/or krypton-lean liquid oxygen; wherein the rare qas recovery column is operated at an operating pressure of between 5 to 25 bara.”.
Moreover, although one of ordinary skill in the art could consider relying on an “obvious to try” rationale1 for changing the configuration of  for “compressing the low-pressure liquid oxygen stream in a pump, to a pressure greater than the operating pressure of the rare qas recovery column, forming a compressed liquid oxvgen stream; warming the compressed liquid oxygen stream by indirect heat exchange in a desubcooler to form the liquid oxygen feed; and 2 of 7Appl. No. 16/718,978 passing the condensed liquid oxygen to the desubcooler, and cooling by indirect heat exchange with the compressed liquid oxygen stream, to produce a subcooled xenon and/or krypton-lean liquid oxygen; wherein the rare qas recovery column is operated at an operating pressure of between 5 to 25 bara.” to arrive at the claimed invention, the reliance on said rationale is admonished2 by the fact that what would be obvious is to vary all possible parameters or try each of numerous possible choices (e.g. by choosing different types and/or configurations of pumps, valves, and heat exchange between fluids relative to each other) until one possibly arrived at a successful result, since the prior art does not give any explicit indication of which parameters are critical, nor any direction as to which of many possible choices is likely to be successful. 
It should also be noted that the intended purpose and operating principles of Agrawal et al. require the specific arrangement of separating oxygen from krypton/xenon in column 115 (Fig. 2), whereby a xenon and krypton-lean gaseous oxygen stream 119 is removed from the top of the column and while liquid krypton/xenon is removed from the bottom of the column, as disclosed and described therein. One of ordinary skill in the art would recognize that any modifications to Agrawal et al. to arrive at the claimed invention would be based on improper hindsight, and would render Agrawal et al. inoperable for its intended purpose. Assuming arguendo, rearranging and/or replacing Agrawal et al. would change the principles of operation thereof, since it would require completely redesigning the structure of the apparatus such that the system achieves the intended purpose of providing the various modes of operation (i.e. Agrawal is concerned with a separating of chemical constituents from each other by removing the xenon and krypton-lean gaseous oxygen stream), as currently described therein. For instance, rearranging the compressed liquid oxygen stream to exchange heat with the subcooled xenon and/or krypton-lean liquid oxygen would consequently require completely rearranging Agrawal et al. in view of Find and Cheung,by including a desupercooler, a compressor, and rearrangement of fluid lines, most likely resulting in unexpected and/or unintended results, which is evidence against a prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of the claim(s). 

The prior art, when taken as a whole, neither anticipates nor renders prima facie obvious the claimed invention as recited in at least claim(s) 14-22. There are no prior art teachings that would otherwise supplement or substitute the teachings of Agrawal et al. to arrive at the claimed invention. The prior art fails to teach the arrangement of “reducing the pressure of the high-pressure liquid oxygen stream in a valve, to a pressure greater than the operating pressure of the rare gas recovery column, forming a compressed liquid oxygen stream; warming the compressed liquid oxygen stream by indirect heat exchange in a desubcooler to form the liquid oxygen feed; passing the condensed liquid oxygen to the desubcooler and cooling, by indirect heat exchange with the compressed liquid oxygen stream, to produce a subcooled xenon and/or krypton-lean liquid oxygen; wherein the rare gas recovery column is operated at an operating pressure of between 5 to 25 bara.” as claimed. Although other prior art teachings, such as Find and Cheung provide support for “passing the xenon and krypton-lean gaseous oxygen stream directly through a cold compressor forming a cold compressed oxygen stream; passing the cold compressed oxygen stream through the reboiler producing condensed liquid oxygen by indirect heat exchange with the reboiler liquid in the reboiling zone; and removing the condensed liquid oxygen from the rare gas recovery system as xenon and/or krypton-lean liquid oxygen”, neither of said teachings provide support nor motivation for”, neither of said teachings provide support nor motivation for “reducing the pressure of the high-pressure liquid oxygen stream in a valve, to a pressure greater than the operating pressure of the rare gas recovery column, forming a compressed liquid oxygen stream; warming the compressed liquid oxygen stream by indirect heat exchange in a desubcooler to form the liquid oxygen feed; passing the condensed liquid oxygen to the desubcooler and cooling, by indirect heat exchange with the compressed liquid oxygen stream, to produce a subcooled xenon and/or krypton-lean liquid oxygen; wherein the rare gas recovery column is operated at an operating pressure of between 5 to 25 bara.”.
Moreover, although one of ordinary skill in the art could consider relying on an “obvious to try” rationale3 for changing the configuration “reducing the pressure of the high-pressure liquid oxygen stream in a valve, to a pressure greater than the operating pressure of the rare gas recovery column, forming a compressed liquid oxygen stream; warming the compressed liquid oxygen stream by indirect heat exchange in a desubcooler to form the liquid oxygen feed; passing the condensed liquid oxygen to the desubcooler and cooling, by indirect heat exchange with the compressed liquid oxygen stream, to produce a subcooled xenon and/or krypton-lean liquid oxygen; wherein the rare gas recovery column is operated at an operating pressure of between 5 to 25 bara.” to arrive at the claimed invention, the reliance on said rationale is admonished4 by the fact that what would be obvious is to vary all possible parameters or try each of numerous possible choices (e.g. by choosing different types and/or configurations of valves, desupercooler and conduits relative to each other) until one possibly arrived at a successful result, since the prior art does not give any explicit indication of which parameters are critical, nor any direction as to which of many possible choices is likely to be successful. 
It should also be noted that the intended purpose and operating principles of Agrawal et al. require the specific arrangement of separating oxygen from krypton/xenon in column 115 (Fig. 2), whereby a xenon and krypton-lean gaseous oxygen stream 119 is removed from the top of the column and while liquid krypton/xenon is removed from the bottom of the column, as disclosed and described therein. One of ordinary skill in the art would recognize that any modifications to Agrawal et al. to arrive at the claimed invention would be based on improper hindsight, and would render Agrawal et al. inoperable for its intended purpose. Assuming arguendo, rearranging and/or replacing Agrawal et al. would change the principles of operation thereof, since it would require completely redesigning the structure of the apparatus such that the system achieves the intended purpose of providing the various modes of operation (i.e. Agrawal is concerned with a separating of chemical constituents from each other by removing the xenon and krypton-lean gaseous oxygen stream), as currently described therein. For instance, rearranging the compressed liquid oxygen stream to exchange heat with the subcooled xenon and/or krypton-lean liquid oxygen would consequently require completely rearranging Agrawal et al. in view of Find and Cheung,by including a desupercooler, a compressor, and rearrangement of fluid lines, most likely resulting in unexpected and/or unintended results, which is evidence against a prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of the claim(s). Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        
/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP § 2143 (I) (E).
        2 Id., at § 2145 (X) (B).
        3 MPEP § 2143 (I) (E).
        4 Id., at § 2145 (X) (B).